Name: Commission Regulation (EC) No 1524/96 of 30 July 1996 amending Regulation (EC) No 3298/94, with regard to the system of ecopoints for heavy goods vehicles transiting through Austria
 Type: Regulation
 Subject Matter: organisation of transport;  land transport;  transport policy;  European construction;  Europe;  tariff policy
 Date Published: nan

 Avis juridique important|31996R1524Commission Regulation (EC) No 1524/96 of 30 July 1996 amending Regulation (EC) No 3298/94, with regard to the system of ecopoints for heavy goods vehicles transiting through Austria Official Journal L 190 , 31/07/1996 P. 0013 - 0019COMMISSION REGULATION (EC) No 1524/96 of 30 July 1996 amending Regulation (EC) No 3298/94, with regard to the system of ecopoints for heavy goods vehicles transiting through AustriaTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to the Act of Accession of Austria, Finland and Sweden, and in particular Article 11 (6) and Annex 4 of Protocol 9 thereto,Whereas Protocol 9 to the Act of Accession of Austria, Finland and Sweden provided for a special regime concerning the transit of heavy goods vehicles through Austrian territory based on a system of rights of transit (ecopoints);Whereas Article 14 of Protocol 9 provides for the maintenance of non-discriminatory physical controls at the border between Austria and other Member States to verify ecopoints issued under the provisions of Article 11 and the existing quotas for bilateral journeys provided by Article 12 of Protocol 9, only until 31 December 1996;Whereas the implementation of Article 11 of Protocol 9 after 31 December 1996 can be effectively ensured, amongst other control methods, by means of an electronic control system;Whereas the Commission should adopt detailed measures concerning outstanding technical questions relating to the ecopoint system as provided for in Joint Declaration 18 to the Act of Accession of Austria, Finland and Sweden;Whereas Commission Regulation (EC) No 3298/94 (1) should be amended accordingly;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee set up by Article 16 of Protocol 9,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EC) No 3298/94 is amended as follows:1. The title is replaced by the following:'Commission Regulation (EC) No 3298/94 of 21 December 1994 laying down detailed measures concerning the system of rights of transit (ecopoints) for heavy goods vehicles transiting through Austria`2. Article 1 is replaced by the following:'Article 11. The driver of a heavy goods vehicle on the territory of Austria shall carry, and shall make available for inspection at the request of the supervisory authorities, either:(a) a duly completed standard form or an Austrian certificate confirming payment of the ecopoints for the journey in question, modelled on Annex A, hereinafter referred to as 'the ecocard`; or(b) an electronic device, fitted to the motor vehicle which enables the automatic debiting of ecopoints, hereinafter referred to as 'the ecotag`; or(c) appropriate documentation, as defined in Article 13, to demonstrate that an ecopoint-free transit journey, as defined in Annex C, is being made; or(d) appropriate documentation to demonstrate that a non-transit journey is being made, and when the vehicle is fitted with an ecotag, the ecotag is set for this purpose.The competent Austrian authorities shall issue the ecocard against payment of the cost of production and distribution of ecopoints and ecocards, and shall install the necessary infrastructure at appropriate places to read the ecotags.2. Ecotags shall be manufactured, programmed and installed in accordance with the general technical specifications laid down in Annex F. The competent authorities in each Member State are authorized to approve, program and install the ecotags.The ecotag shall be programmed to contain information on the country of registration and the NOx value of the motor vehicle, as stated in the conformity of production (COP) document, as defined in paragraph 4.3. The ecotag shall be affixed to the windscreen of the motor vehicle. It shall be positioned in accordance with Annex G. It shall be non-transferable.4. The driver of a heavy goods vehicle registered on or after 1 October 1990 shall also carry, and produce upon request, a COP document, modelled on Annex B, as evidence of the NOx emissions of that vehicle. Heavy goods vehicles first registered before 1 October 1990 or in respect of which no document is produced shall be assumed to have a COP value of 15,8 g/kWh.5. Member States shall notify the Commission of the national authorities authorized to issued the documents and ecotags referred to in paragraphs 1 to 4.`3. Article 2 is replaced by the following:'Article 21. Unless the vehicle is using an ecotag, the requisite number of ecopoints shall be affixed to the ecocard and cancelled. The ecopoints shall be cancelled by signing in such a way that the signature extends over both the ecopoints and the form to which they have been affixed. A rubber stamp may be used instead of a signature.An ecocard, bearing the requisite number of ecopoints shall be handed to the supervisory authorities of the Member State of registration of the vehicle, or of Austria, who will hand back a copy with the proof of payment.2. If the vehicle fitted with an ecotag, upon confirmation of it undertaking a transit journey requiring ecopoints, a number of ecopoints, equivalent to the NOx emission information stored in the ecotag of the vehicle, shall be deducted from the total of ecopoints allocated to the Member State in which the vehicle is registered. This shall be done by infrastructure provided and operated by the Austrian authorities.For vehicles fitted with ecotags that are making bilateral journeys they must set the ecotag to demonstrate that a non-transit journey is being made prior to entering Austrian territory.3. In the case where an ecocard is used and where a tractor unit is switched during a transit journey, the proof of payment on entry shall remain valid and be retained. Where the COP value of the new tractor unit exceeds that indicated on the form, additional ecopoints, affixed to a new card, shall be cancelled on leaving the country.4. For journeys requiring ecopoints, the ecocard or the ecotag shall replace all Austrian forms hitherto used for transport statistics.5. The competent authorities of the Member States shall regularly notify the Commission of the number of points used on ecocards. The originals, or copies, of forms bearing cancelled ecopoints shall, where necessary, be made available to individual national authorities or to the Commission.Alternatively, if the vehicle is fitted with an ecotag, the Austrian authorities shall make available the necessary information to a designated authority in the Member State where the vehicle is registered within 48 hours that a transit journey has been made. Such information shall also be made available to the Commission.6. Paragraphs 1 to 5 shall apply without prejudice to Article 14a.`4. In Article 3 (3), the introductory words are replaced by the following:'Notwithstanding paragraph 2, continuous transit journeys through Austria using the following rail terminals shall be deemed to constitute journeys:`5. Article 4 is replaced by the following:'Article 4Ecopoints shall be valid between 1 January of the year for which they are attributed and 31 January of the following year.`6. Article 5 is amended as follows:(a) in paragraph 1, the second sentence is replaced by the following:'In the case of repeated infringements of this Regulation, Article 8 (3) and Article 11 of Council Regulation (EEC) No 881/92 (*) shall apply.(*) OJ No L 95, 9. 4. 1992, p. 1.`;(b) paragraphs 2 and 3 are replaced by the following:'2. The Commission and the competent authorities of the Member States shall, each within the limits of their jurisdiction, provide each other with administrative assistance in investigating and prosecuting infringements of Protocol 9 or this Regulation, in particular by ensuring that the ecocards and ecotags are correctly used and handled.3. Controls may be carried out at a point other than the border, at the discretion of the Member State, with due regard to the principle of non-discrimination.`;(c) the following paragraphs 4 and 5 are added:'4. The Austrian supervisory authorities may, having due regard to the principle of proportionality, take appropriate measures if a vehicle is fitted with an ecotag and at least one of the following situations occur:(a) the vehicle or the operator of the vehicle has repeatedly committed infringements;(b) there are insufficient ecopoints remaining in the allocation of the country in which the vehicle is registered;(c) the ecotag has been tampered with or has been changed by a party other than those authorized in Article 1 (2);(d) the Member State has not allocated sufficient ecopoints for the vehicle to make a transit journey;(e) the vehicle does not have appropriate documentation in accordance with points (c) or (d) of Article 1 (1) to justify why the ecotag has been set to demonstrate that a non-transit journey is being made on Austrian territory;(f) when the ecotag specified in Annex F is not loaded with sufficient ecopoints to make a transit journey.5. The Austrian supervisory authorities may, having due regard to the principle of proportionality, take appropriate measures if a vehicle is not fitted with an ecotag and at least one of the following situations occur:(a) an ecocard is not presented to the supervisory authorities in accordance with the provisions of this Regulation;(b) an ecocard is presented which is incomplete or incorrect, or where the ecopoints are not correctly affixed;(c) the vehicle does not possess, the appropriate documentation to justify that it does not need ecopoints.`7. Article 6 (2) is replaced by the following:'2. The printed ecopoints which are intended for affixing to ecocards shall be made available each year to Member States in two instalments, the first before 1 October of the preceding year, and the second before 1 March of the relevant year.In the circumstances envisaged in Article 11 (2) (c) of Protocol 9, the number of ecopoints shall be reduced for that year using the method laid down in point 3 of Annex 5 to the Protocol.`8. Article 7 is replaced by the following:'Article 71. The competent authorities of the Member States shall allocate their available ecopoints to the operators concerned, established on their territory.2. Each year the competent authorities of the Member States shall indicate and return to the Commission by 15 October at the latest any ecopoints which, on the basis of available data and the estimates for traffic for the final months of the year, are not likely to be used before the end of the year.`9. Article 8 (2) is replaced by the following:'2. The ecopoints of the Community reserve shall be allocated by the Commission to the Member States in accordance with the procedure set out in Article 16 of Protocol 9, at least one month before the end of the year.The reallocation shall be weighted according to the following criteria, as detailed in Annex E:- the special position of Greece and Italy,- the effect of German reunification,- the promotion of alternative transport modes through Austria, in particular the "Rollende LandstraÃ e",- the number of ecopoints allocated to Member States, actually used by them,- the average NOx figures for transiting vehicles from Member States,- unforeseen occurrences.`10. In Article 9, the words 'to the Act of Accession of Norway, Austria, Finland and Sweden` are deleted.11. In Article 10, the words 'By way of clarification from` are replaced by the words 'For the purposes of`.12. The following Article 14a is inserted:'Article 14aFor a transitional period expiring on 31 December 1997, the use of either ecocards or ecotags shall be permitted for the administration of transit traffic.From 1 January 1998 the Commission shall allow each Member State to use annually ecocards up to a maximum of 0,6 % of the total number of ecopoints for the Member States as laid down in Article 9. Member States shall notify the Commission by 1 August of each year at the latest of the number of ecopoints they wish to have for use on ecocards the following year. These ecopoints shall be made available by the Commission in a single portion before 1 December. The ecocards shall be made available in accordance with the second subparagraph of Article 1 (1).`13. Annex E is replaced by Annex I to this Regulation.14. Annexes F and G, set out in Annex II to this Regulation, are added.Article 2 This Regulation shall enter into force on the twentieth day following its publication in the Official Journal of the European Communities.It shall apply as from 1 January 1997.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 30 July 1996.For the CommissionNeil KINNOCKMember of the Commission(1) OJ No L 341, 30. 12. 1994, p. 20.ANNEX I 'ANNEX EECOPOINT REDISTRIBUTION CRITERIAThe special position of Greece and ItalyOf the Community reserve of 3,34 % of the total number of ecopoints, a proportion of ecopoints equivalent to 4 874 of the units set out in Annex D shall be allocated to Italy and 576 of the units set out in Annex D to Greece, on a priority basis. Furthermore, all necessary efforts shall be made to ensure that the share of ecopoints allocated to Greece takes sufficient account of Greek needs.The effect of German reunificationIn addition, a proportion of ecopoints equivalent to 6 444 of the units set out in Annex D shall be allocated to Germany from the Community reserve.The promotion of alternative transport modes through Austria, in particular the "Rollende LandstraÃ e"All Austrian ecopoints returned for redistribution to the Commission shall be distributed to Member States requesting additional ecopoints proportional to statistics showing the Member State of registration of heavy goods vehicles using the "Rollende LandstraÃ e" in Austria.The number of ecopoints allocated to Member States, actually used by them, the average NOx figures for transiting vehicles from Member StatesThe remaining ecopoints shall be distributed to Member States requesting additional ecopoints proportional to a coefficient that is defined for each Member State as follows:- number of ecopoints deemed necessary, based on extrapolation of the most recent statistics from Austria,- multiplied by the proportion of ecopoints allocated to a Member State that were actually used by that Member State the previous year,- multiplied by the most recent average NOx figures for transit vehicles from the Member State, as a percentage of the target figure for the year.`ANNEX II 'ANNEX FGENERAL TECHNICAL SPECIFICATIONS OF THE ECOTAGShort-range communication beacon - vehicle(Pre)standards and technical reports relevant to DSRCThe following requirements provided by CEN/TC 278 with regard to short-range communication between the vehicles and the roadside infrastructure are to be met:(a) prENV278/9/62 "DSRC Physical Layer using Microwave at 5,8 GHz";(b) prENV278/9/64 "DSRC Data Link Layer";(c) prENV278/9/65 "DSRC Application Layer".Type testThe supplier of the ecotag must provide type-test certificates for the appliances from an accredited test institute confirming compliance with all the limit values specified in the current I-ETS 300674.Operating conditionsThe ecotag for the automatic ecopoint system must guarantee the required functionality under the following operating conditions:- ambient conditions: ambient temperature from -25 °C to +70 °C,- weather conditions: all eventualities,- traffic: several lanes, moving,- speed range: From "stop-and-go" to 120 km/h.The above operating conditions are minimum requirements pending the adoption of (pre)standards relevant to DSRC.The ecotag may react only to microwave signals specific to its own applications.EcotagIdentificationEach ecotag must have a unique identification number. In addition to the number of digits necessary to make it distinguishable, this number must also contain a check sum for integrity verification.InstallationThe ecotag should be designed for installation behind the windscreen of the lorry or traction unit. It shall be installed so as to be completely non-detachable from the vehicle.Transit declarationThe ecotag must have an input facility for declaring a journey exempt from the payment of ecopoints.This facility must be clearly visible on the ecotag for control purposes; alternatively, it must be possible to set the ecotag at a defined initial position. At all events, it must be ensured that only the status at the time of entry is taken into account for evaluation in the system.External markingEvery ecotag must also be clearly identifiable on visual inspection. To this end, the abovementioned unique identification number must be indelibly applied to the surface of the appliance.A non-detachable, indelible marking to the ecotag in the form of prepared stickers shall be affixed to the ecotag. This marking must show the number of ecopoints for the individual vehicle ("5", "6", . . . "16").These special stickers must be tamper-proof; they must have mechanical strength and be light- and temperature-resistant. They must have a high adhesive strength and any attempt to remove them must result in their destruction.IntegrityThe casing must be constructed in such way that any manipulation of the internal components is excluded and any interference can subsequently be detected.MemoryThe ecotag must have sufficient memory capacity for the following data:- identification number,- vehicle data- COP value,- transaction data- identification of the border post,- date/time,- status of journey declaration,- blocking (blacklisting) information,- status data- manipulation,- battery status,- status of latest communication.There must be a reserve of memory of at least 30 %.ANNEX GINSTALLATION REQUIREMENTS FOR ECOTAG>REFERENCE TO A FILM>The ecotag shall be located on the interior side of the windowscreen within the marked area (illustrated above) where the dimensions are as follows:x = 100 cmy = 80 cm`.